COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00253-CV


Patriot Residential Management         §    From County Court at Law No. 2
Services, LLC
                                       §    of Tarrant County (2011-001946-2-C)
v.
                                       §    May 30, 2013
Wells Fargo Bank, N.A., Carlos Lazo
d/b/a Maxwell Finish Co.               §    Opinion by Chief Justice Livingston

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By _________________________________
                                      Chief Justice Terrie Livingston